FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

BRADLEY RICHLIN; LANCE RICHLIN;           
MARK MANNIS; ABIGAIL RICHLIN
SCHWARTZ,
              Plaintiffs-Appellants,
LOUISE RICHLIN; ELYSSA PARTON;                   No. 06-55307

                                          
MICHELLE FORKEL,                                   D.C. No.
          Nominal Defendants and               CV-04-09162-DDP
  Involuntary Plaintiffs-Appellants,
                                                  OPINION
                v.
METRO-GOLDWYN-MAYER PICTURES,
INC.; GEOFFREY PRODUCTIONS, INC.,
             Defendants-Appellees.
                                          
         Appeal from the United States District Court
            for the Central District of California
         Dean D. Pregerson, District Judge, Presiding

                    Argued and Submitted
            October 15, 2007—Pasadena, California

                       Filed June 19, 2008

Before: Ferdinand F. Fernandez and Kim McLane Wardlaw,
   Circuit Judges, and Raner C. Collins,* District Judge.

                   Opinion by Judge Wardlaw




  *The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.

                                7229
                 RICHLIN v. METRO-GOLDWYN-MAYER                        7233
                               COUNSEL

E. Randol Schoenberg, Laura A. Gibbons, Burris & Schoen-
berg, LLP, Los Angeles, California; Thomas A. Brackey,
Freund & Brackey LLP, Beverly Hills, California, for the
plaintiffs-appellants, and nominal defendants and involuntary
plaintiffs-appellants.

Jonathan Zavin, Jacques M. Rimokh, Loeb & Loeb LLP, New
York, New York; David Grossman, Loeb & Loeb LLP, Los
Angeles, California, for the defendants-appellees.


                               OPINION

WARDLAW, Circuit Judge:

  Inspector Jacques Clouseau, famously unable to crack the
simplest of murder cases, would most certainly be con-
founded by the case we face. While Inspector Clouseau
searched for the answer to the question, “Who did it?”, we
must search for the answer to the question, “Who owns it?”
In 1962, Maurice Richlin coauthored a story treatment (the
“Treatment”)1 involving the bumbling inspector. Later that
year, before publication,2 Richlin assigned all rights in the
  1
      According to expert witness Dr. Drew Casper of the University of
Southern California’s School of Cinema-TV, a treatment is a “brief out-
line, in prose, describing the actions of a movie plot, indicating characters
along the way with little or no dialogue; it will run no more than 25 pages,
it is the last stage before beginning a screenplay proper and as such, func-
tions as a source for a script.” The Treatment is a fourteen-page mixture
of story and staging. For example, the Treatment reads: “Festival that
night. Table with Princess, George, Sir Charles, Simone and the Inspector.
Checking on car—facts about Le Pouf—Princess sees Secretary and
excuses herself. Simone and George dance. George suggests a later ren-
dezvous. He will find a way to get rid of her husband.”
    2
      “Publication” is a term of art in the law of copyright. Publication
before the effective date of the current Copyright Act divested an author
7234              RICHLIN v. METRO-GOLDWYN-MAYER
Treatment—including copyright and the right to renew that
copyright—to a corporation that used it to create the smash-
hit film, The Pink Panther (the “Motion Picture”). The
Richlin heirs now claim federal statutory renewal rights in the
Treatment and derivative works, including the Motion Pic-
ture. They assert that Richlin’s coauthorship of the Treatment
makes him a coauthor of the Motion Picture. Alternatively,
they contend that, because the Motion Picture secured statu-
tory protection for the portions of the Treatment incorporated
into the Motion Picture, and because the copyright in the
Motion Picture was renewed for a second term, they are co-
owners of the Motion Picture’s renewal copyright and all
derivative works thereof. Although the Richlin heirs have
developed several theories that could supply the answer to the
question, “Who owns it?”, unlike Inspector Clouseau, they
have not quite stumbled upon a theory that favors them. We
therefore affirm the district court’s conclusion that the Richlin
heirs have no interest in the copyright to the Motion Picture.

                         I.   BACKGROUND

  The material facts are largely undisputed. In April 1962,
Maurice Richlin and Blake Edwards coauthored a fourteen-
page Treatment initially entitled The Pink Rajah, but later
renamed The Pink Panther. The Treatment served as the basis

of his common law copyright rights and injected the work into the public
domain free for anyone to use. Publication in accordance with the statu-
tory formalities of the 1909 Act, 17 U.S.C. § 10 (1909), however, both
divested the owner of his common law copyright and invested him with
federal statutory copyright protection. The rationale for this doctrine is
rooted in the United States Constitution, which provides that “[t]he Con-
gress shall have power . . . . [t]o promote the progress of science and use-
ful arts, by securing, for limited times to authors and inventors, the
exclusive right to their respective writings and discoveries.” U.S. CONST.
art. I, § 8, cl. 8. In exchange for securing the exclusive right to exploit his
work that federal copyright accords, the author agrees that he will enjoy
this monopoly for the limited duration Congress granted in the Copyright
Acts, so that the public is the ultimate beneficiary. See generally 1 M.
NIMMER & D. NIMMER, NIMMER ON COPYRIGHT §§ 4.01, 4.03 (2007).
                 RICHLIN v. METRO-GOLDWYN-MAYER                     7235
for the well-known motion picture, The Pink Panther, and
numerous derivative works. It appears that the Treatment set
forth many of the plot elements and characters, including
Inspector Clouseau himself, developed into the screenplay
and incorporated into the Motion Picture.

   Richlin and Edwards entered into an employment agree-
ment dated May 14, 1962 (the “Employment Agreement”)
with the Mirisch Corporation of Delaware (“Mirisch”) to
write the screenplay for the Motion Picture.3 They agreed to
create the screenplay as a “work made for hire.” Under this
contract, Richlin and Edwards combined received $150,000
for their work on the Treatment and the screenplay.4

   Later that month, on May 24, 1962, Richlin and Edwards
executed a literary assignment agreement (the “Assignment”)
whereby they transferred and assigned “forever . . . that cer-
tain story (which term shall cover all literary material written
by [Richlin and Edwards] in connection therewith including
any adaptations, treatments, scenarios, dialogue, scripts and/or
screenplays) entitled: ‘Pink Rajah’ also entitled or known as
‘Pink Panther’ ” in exchange for $1 “and other good and valu-
able consideration in hand” paid by Mirisch. Mirisch also
received “the right to use [Richlin’s and Edwards’s] name[s]
as the author of the literary composition upon which said
adaptations, or any of them, are based.” The Assignment fur-
ther provided that if Mirisch copyrighted the Treatment,
Mirisch “shall enjoy its rights hereunder for the full duration
of such copyright or copyrights, including any and all renew-
als thereof.”5
  3
    The Richlin heirs contend that the Employment Agreement was exe-
cuted on June 12, 1962. The precise date of the contract’s execution does
not affect our holding.
  4
    A letter dated June 28, 1962, confirmed that “the $150,000 payment for
property [the Treatment] and screenplay is divided $50,000 for property
and $100,000 for screenplay.”
  5
    Although Richlin assigned to Mirisch all rights in the unpublished
Treatment, an assignment of a statutory renewal copyright, assuming the
7236             RICHLIN v. METRO-GOLDWYN-MAYER
   In 1963, The Pink Panther was released and distributed in
theaters to great acclaim. It was followed by nine movie sequels,6
many of which gave screen credit to Richlin and Edwards for
creating the characters. The original Motion Picture bears a
copyright notice of 1963 in the name of Mirisch and G&E
Productions. In 1964, the U.S. Copyright Office issued a cer-
tificate of registration for the “motion picture” entitled “The
Pink Panther” under the Copyright Act of 1909 (“1909 Act”).

   The Certificate of Registration identifies the claimant and
author as “Mirisch-G&E Productions.” The certificate lists the
date of publication as March 18, 1964, but notes that the
copyright notice on the Motion Picture bears a date of 1963.
The Richlin heirs concede that neither the Treatment nor the
screenplay was ever separately published or registered for
federal copyright protection.

   Richlin died on November 13, 1990. The original term of
copyright in the Motion Picture—twenty-eight years from the
first date of publication—was set to expire in 1991,7 but it was

Treatment became the subject of statutory copyright, would not become
effective unless the author/assignor lives to the commencement of the
renewal term, which is when the renewal interest vests in the author. See
Stewart v. Abend, 495 U.S. 207, 220 (1990) (“[I]f the author dies before
the commencement of the renewal period, the assignee holds nothing.”
(citing Miller Music Corp. v. Charles N. Daniels, Inc., 362 U.S. 373, 377
(1960) (“Section 24 [of the 1909 Act] reflects, it seems to us, a consistent
policy to treat renewal rights as expectancies until the renewal period
arrives.”))). The Richlin heirs’ claim is based on Richlin’s predeceasing
the vesting of the renewal interest provided by statutory copyright.
   6
     A Shot in the Dark (1964); Inspector Clouseau (1968); The Return of
the Pink Panther (1975); The Pink Panther Strikes Again (1976); Revenge
of the Pink Panther (1978); Trail of the Pink Panther (1982); Curse of the
Pink Panther (1983); Son of the Pink Panther (1993); and The Pink Pan-
ther (2006).
   7
     Under the 1909 Act, as amended, federal copyright protection was
secured “by publication thereof with the notice of copyright required by
[§ 19] of this title.” 17 U.S.C. § 10 (1909). There is no dispute that the
Motion Picture was released and distributed with proper notice in 1963,
                RICHLIN v. METRO-GOLDWYN-MAYER                     7237
renewed that year by the successors-in-interest to Mirisch-
G&E Productions, MGM-Pathe Communications Co./
Geoffrey Productions Inc. (collectively, “MGM”). A Renewal
Certificate issued, which identified MGM as the claimant and
“proprietor of copyright in a work made for hire” and the
author and original claimant as Mirisch-G&E Productions.
None of the Richlin heirs attempted to secure a renewal inter-
est in the Treatment or screenplay, and there is no separate
renewal certificate for either.

   The Richlin heirs filed suit in the United States District
Court for the Central District of California seeking declara-
tory relief and an accounting. They claim a 50 percent
renewal interest in the Treatment and all derivative works.
During the course of this litigation, the theories undergirding
this claim have evolved. The complaint relies on the theory
that publication of the derivative work (the Motion Picture)
effectuated publication of the underlying work (the Treat-
ment). Under this theory, when MGM renewed the Motion
Picture’s statutory copyright in 1991, this renewed the copy-
right in the Treatment on behalf of the Richlin heirs, which
gave the Richlin heirs an interest in the Motion Picture’s
renewal copyright. These principles carry some theoretical
weight in copyright law; however, the Richlin heirs failed to
renew their statutory copyright, if any, in the Treatment in
1991. That may explain why, by the time the district court
granted summary judgment in favor of MGM, the Richlin
heirs had abandoned their argument based on a statutory
copyright in the Treatment. Instead, they argued that they
have a copyright interest in the Motion Picture as coauthors
based on Richlin’s coauthorship of the Treatment, which was

although it was not registered with the U.S. Copyright Office until 1964.
Because “the copyright secured by [the 1909 Act] . . . endure[d] for
twenty-eight years from the date of first publication,” 1991 was the year
the original term would expire. See id. § 24. The Renewal Registration
identifies its effective date as February 13, 1991.
7238          RICHLIN v. METRO-GOLDWYN-MAYER
incorporated into the Motion Picture. The district court ana-
lyzed the requirements of a “joint work” prepared by coau-
thors, who under copyright law would each be deemed an
owner of the copyright. The court rejected this theory
because, under the factors set forth in Aalmuhammed v. Lee,
202 F.3d 1227, 1234 (9th Cir. 2000), Richlin had no control
over the Motion Picture, and there was no manifestation of
intent—by contract or otherwise—that Richlin and Edwards
would be coauthors of the Motion Picture. See id. at 1234
(analyzing coauthorship under three factors: control, objective
manifestation of intent to be coauthors, and whether the audi-
ence appeal of the work can be attributed to all coauthors).
Because the coauthorship theory failed, the district court
awarded summary judgment in favor of MGM, declining to
reach any other issues. The Richlin heirs timely appeal.

 II.   JURISDICTION AND STANDARD OF REVIEW

   The district court had jurisdiction pursuant to 28 U.S.C.
§ 1338, which confers subject matter jurisdiction over copy-
right actions. We have jurisdiction over final judgments of the
district courts pursuant to 28 U.S.C. § 1291.

   We review a district court’s grant of summary judgment de
novo. Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir. 1996).
In reviewing the grant of summary judgment, we “must deter-
mine, viewing the evidence in the light most favorable to the
nonmoving party, whether genuine issues of material fact
exist and whether the district court correctly applied the rele-
vant substantive law.” Id.

                     III.   DISCUSSION

  On appeal, the Richlin heirs maintain their contention that
because Richlin and Edwards jointly authored the Treatment,
and the Treatment became a critical component of the Motion
Picture, Richlin was a coauthor of the Motion Picture, and
was therefore a co-owner on whose heirs’ behalf MGM
                 RICHLIN v. METRO-GOLDWYN-MAYER                      7239
secured a renewal interest in the Motion Picture’s copyright
in 1991. Alternatively, the Richlin heirs resort to the theory
underlying their complaint. They contend that publication of
the Treatment with the Motion Picture secured a statutory
copyright for the Treatment, which was renewed on their
behalf by MGM when it renewed the Motion Picture’s copy-
right. We address each argument in turn.

A.    Coauthorship of the Motion Picture

   To determine whether Richlin had an interest in the Motion
Picture’s federal statutory copyright, we must consider the
question of coauthorship. The Richlin heirs argue that because
Richlin coauthored the Treatment, which was a substantial
component of the Motion Picture, he is also a coauthor of the
Motion Picture. This coauthorship, according to the Richlin
heirs, gives them an interest in the Motion Picture’s copy-
right. Under this facially appealing, but legally unsustainable,
argument, an interest in the renewal term of copyright and all
subsequent motion pictures and adaptations based on that
copyright would revert to the Richlin heirs.8 See 17 U.S.C.
§ 201(a) (1976) (“The authors of a joint work are coowners
of copyright in the work.”).

   [1] We agree with the district court that Richlin and
Edwards were not coauthors of the Motion Picture. Richlin
and Edwards wrote the Treatment in 1962, and the Motion
Picture was copyrighted when published with notice in 1963;
therefore, the Richlin heirs’ claim of coauthorship is governed
by the 1909 Act. The 1909 Act, however, did not expressly
mention or define joint works or coauthorship. Nevertheless,
as early as 1915, in Maurel v. Smith, Judge Learned Hand
applied the universally adopted common law definition of
  8
    The Richlin heirs’ claim to the renewal copyright in the Motion Picture
rests on the rule that an assignment of renewal rights by the author of a
copyrighted work does not become effective unless the renewal interest
vests in the then-living author. See Abend, 495 U.S. at 220.
7240          RICHLIN v. METRO-GOLDWYN-MAYER
joint authors to the 1909 Act, holding that they “undertake
jointly to write a play, agreeing on the general outline and
design and sharing the labor of working it out.” 220 F. 195,
199 (S.D.N.Y. 1915) (quoting Levy v. Rutley, L.R. 6 C.P. 523
(1871)); see also Edward B. Marks Music Corp. v. Jerry
Vogel Music Co., 140 F.2d 266, 267 (2d Cir. 1944) (“[I]t is
enough that they mean their contributions to be complemen-
tary in the sense that they are to be embodied in a single work
to be performed as such.”); LIOR ZEMER, THE IDEA OF AUTHOR-
SHIP IN COPYRIGHT 190 n.15 (2007) (“In Levy v. Rutley, the ear-
liest recorded case on joint authorship, Byles[,] J[.] found
joint authorship to exist although one person had contributed
a very small amount of work to the execution.”). Then, in Pic-
ture Music, Inc. v. Bourne, Inc., a district court suggested a
“statutory revision[ ] of the copyright law [that] would define
a ‘joint work’ as one ‘prepared by two or more authors with
the intention that their contributions be merged into insepara-
ble or interdependent parts of a unitary whole.’ ” 314 F. Supp.
640, 646 (S.D.N.Y. 1970). This was the precise wording that
Congress used to define “joint work” when it enacted the
1976 Act. See 17 U.S.C. § 101 (1976). As Professor Nimmer
explains, “[t]he 1909 Act did not expressly refer to the doc-
trine of joint ownership, but its principles, largely unchanged
under the current Act, were firmly established by case law,
and were applicable to common law as well as statutory copy-
right.” 1 M. NIMMER & D. NIMMER, NIMMER ON COPYRIGHT
§ 6.01 n.1 (2007). Because the 1976 Act incorporated the
well-established case law interpreting the definition of “joint
work” under the 1909 Act, we may assess the Richlin heirs’
claim under the more fully developed rubric of the 1976 Act.

   [2] Section 101 of the 1976 Act defines “joint work” as “a
work prepared by two or more authors with the intention that
their contributions be merged into inseparable or interdepen-
dent parts of a unitary whole.” 17 U.S.C. § 101 (1976). A
“joint work” requires each author to make “an independently
copyrightable contribution.” Ashton-Tate Corp. v. Ross, 916
F.2d 516, 521 (9th Cir. 1990). “The authors of a joint work
               RICHLIN v. METRO-GOLDWYN-MAYER               7241
are coowners of copyright in the work.” 17 U.S.C. § 201(a)
(1976). Even if a person’s contribution is minor, once he is
accorded joint authorship status, he enjoys all benefits of joint
authorship. See Erickson v. Trinity Theatre, Inc., 13 F.3d
1061, 1068 (7th Cir. 1994); Cmty. for Creative Non-Violence
v. Reid, 846 F.2d 1485, 1498 (D.C. Cir. 1988), aff’d on other
grounds, 490 U.S. 730 (1989); Bencich v. Hoffman, 84 F.
Supp. 2d 1053, 1055 (D. Ariz. 2000); 1 NIMMER § 6.08.

   [3] In Aalmuhammed v. Lee, 202 F.3d 1227, 1234 (9th Cir.
2000), we set forth three criteria for determining whether a
work is jointly authored under § 101. First, we determine
whether the “putative coauthors ma[de] objective manifesta-
tions of a shared intent to be coauthors.” Id. A contract evi-
dencing intent to be or not to be coauthors is dispositive. Id.
Second, we determine whether the alleged author superin-
tended the work by exercising control. Id. Control will often
be the most important factor. Id. Third, we analyze whether
“the audience appeal of the work” can be attributed to both
authors, and whether “the share of each in its success cannot
be appraised.” Id. (quotations omitted).

   The plain language of § 101 makes clear that Richlin is a
coauthor of the Treatment. Viewing the facts in the light most
favorable to the Richlin heirs, Richlin and Edwards could
have secured statutory copyright for the Treatment before
assigning it to Mirisch, as it was a fourteen-page original cre-
ative story written jointly by Richlin and Edwards. See 17
U.S.C. § 4 (1909) (“The works for which copyright may be
secured under this title shall include all the writings of an
author.”); 17 U.S.C. § 102 (1976) (“Copyright protection sub-
sists . . . in original works of authorship fixed in any tangible
medium of expression . . . .”); 1 NIMMER §§ 2.04 and 6.01
(articulating standards for “literary works” and “joint works”).
Moreover, the Treatment “was prepared by two or more
authors,” Richlin and Edwards, who clearly intended that it be
“merged into inseparable or interdependent parts of a unitary
whole.” 17 U.S.C. § 101 (1976). Indeed, this is what Richlin
7242           RICHLIN v. METRO-GOLDWYN-MAYER
and Edwards accomplished when they presented the com-
pleted Treatment to Mirisch.

   But the Treatment is not the appropriate reference point.
The Richlin heirs’ claim for declaratory relief and an account-
ing rests on their argument that, by virtue of his contribution
to the Treatment, Richlin is coauthor of the Motion Picture.
Thus, the work that must be examined to determine joint
authorship is the Motion Picture, not the Treatment. The plain
language of § 101 does not shed light on whether Richlin was
a coauthor of the Motion Picture. Applying the Aalmuham-
med factors to Richlin’s involvement in the Motion Picture,
however, confirms that Richlin and Edwards were not coau-
thors of that work.

   [4] We must first determine whether “putative coauthors
ma[de] objective manifestations of a shared intent to be coau-
thors.” Aalmuhammed, 202 F.3d at 1234. A contract evidenc-
ing intent to be or not to be coauthors is dispositive. Id. In the
absence of a contract, we look to other objective evidence of
intent. Id. The district court found that the Assignment was
contractual evidence of an objective manifestation that the
parties did not intend to be coauthors. The district court rea-
soned that the Assignment conveyed forever “that certain
story . . . including any adaptations, treatments, scenarios, dia-
logue and/or screenplays.” Professor Nimmer clarifies that
“forever,” when used in conjunction with conveyance of a
copyrighted work (which the Treatment was not), “should be
considered a shorthand for ‘the original and renewal term of
copyright, plus any extensions, reversions, resurrections, or
other circumstances that prolong the term.’ ” 3 NIMMER
§ 10.14[N]. Although the Treatment was not the subject of a
federal statutory copyright, we agree with the district court
that when Richlin and Edwards conveyed all present and
future interests in the Treatment and derivative works to
Mirisch, the parties to the contract could not consistently
entertain the intent that Richlin and Edwards would be coau-
thors of the Motion Picture. Rather, Mirisch was given the
                 RICHLIN v. METRO-GOLDWYN-MAYER                        7243
right to exploit the Treatment in any way he chose. In any
event, no language in the Assignment indicates any intent that
Richlin and Edwards were to coauthor the Motion Picture.

   [5] In light of the Assignment, the Employment Agreement,
and the surrounding circumstances, there were no “objective
manifestations of a shared intent to be coauthors.” Aalmuham-
med, 202 F.3d at 1234. The Assignment conveyed to Mirisch
all present and future rights in the Treatment and derivative
works, including the common law “copyright.” Neither the
Assignment nor the Employment Agreement said anything
about Richlin becoming a coauthor of the Motion Picture.
None of The Pink Panther sequels lists Richlin as coauthor;
rather, they simply give him screen credit as the creator of the
original story and characters. Both the initial- and renewal-
term statutory copyright registrations list Mirisch and its
successors-in-interest as authors of the Motion Picture, not
Richlin. Furthermore, the Employment Agreement specified
that Richlin and Edwards were Mirisch’s “employees,” ren-
dering the screenplay a “work made for hire,” which is also
inconsistent with the view that Richlin coauthored the Motion
Picture.9 See 17 U.S.C. § 26 (1909); Warren v. Fox Family
Worldwide, Inc., 328 F.3d 1136, 1140 (9th Cir. 2003) (“[I]f
the work is made for hire, ‘the employer or other person for
  9
   On November 25, 1992, MGM sent a check for $8,563.62 and a letter
to Richlin’s widow, Louise Richlin, stating “[t]his check constitutes pay-
ment in full for any rights used in or relating to [Son of Pink Panther] that
are owned or controlled by Maurice Richlin or by you pursuant to the
Writers Guild of America agreement or otherwise.”
   Upon first inspection, this would appear to be a clue as to which parties
or persons own the renewal interest in the Motion Picture. However, such
monies paid are but one more lead into a dead end. In February 1965,
Richlin, Edwards, and the Writers Guild of America entered into a settle-
ment agreement with Mirisch resolving a dispute regarding A Shot in the
Dark and the applicability of sequel payments. The check paid to Louise
Richlin in 1992 was issued pursuant to this settlement agreement, which
is a contractual matter unrelated to the question of ownership of the
renewal copyright interest in the Motion Picture.
7244           RICHLIN v. METRO-GOLDWYN-MAYER
whom the work was prepared is considered the author . . . ,
and, unless the parties have expressly agreed otherwise in a
written instrument signed by them, owns all the rights in the
copyright.’ ” (quoting 17 U.S.C. § 201(b) (1976))).

   [6] The second factor—whether Richlin supervised the
Motion Picture by exercising control—favors MGM as well.
Richlin did not exercise any supervisory powers over the
Motion Picture, a factor that Aalmuhammed indicates will
often be the most important. Aalmuhammed, 202 F.3d at
1234. The Assignment granted to Mirisch “forever . . . the
absolute and unqualified right to use the [Treatment], in
whole or in part, in whatever manner said purchaser may
desire.” Thus, while Richlin may have had control over the
Treatment as originally written, he had no control over how
the Treatment was incorporated into the Motion Picture.
Moreover, although Richlin and Edwards cowrote the screen-
play, the screenplay was a work made for hire pursuant to the
Employment Agreement, making Mirisch the author/owner of
the screenplay. 17 U.S.C. § 26 (1909); Warren, 328 F.3d at
1140. Any control that Richlin may have had over the screen-
play does not lend support to his claim that he exercised any
control over the creation of the Motion Picture.

   We agree with the district court that the third factor,
whether “the audience appeal of the work” can be attributed
to both authors, and whether “the share of each in its success
cannot be appraised,” favors the Richlin heirs, in light of the
summary judgment standard. Aalmuhammed, 202 F.3d at
1234. As the district court noted, it is nearly impossible to
determine how much of the Motion Picture’s audience appeal
and success can be attributed to the Treatment. Although the
characters that Richlin helped to create formed the basis for
the Motion Picture’s success, perhaps it was Peter Sellers’s
legendary comedic performance, Henry Mancini’s memorable
score, or Blake Edwards’s award-winning direction10 —none
  10
    Edwards was nominated for an Academy Award in 1982 for writing
Victor/Victoria, and received an honorary Academy Award in 2003 “in
                 RICHLIN v. METRO-GOLDWYN-MAYER                     7245
of which can be attributed to Richlin—that was the main
draw. Nevertheless, given that the Motion Picture adopted the
characters and original story from the Treatment, and that,
absent the Treatment, the Motion Picture likely would not
exist, we cannot say the district court erred in finding that this
factor favors the Richlin heirs.

   [7] Given that the two primary Aalmuhammed factors
weigh most heavily in favor of Appellees, we hold that
Richlin was not a coauthor of the Motion Picture. Therefore,
there is no renewal interest in the Motion Picture that might
conceivably have vested in the Richlin heirs under a theory of
coauthorship.

B.      Significance of “Publication” of the Treatment

   [8] At the time the Treatment was incorporated into the
Motion Picture,11 the Treatment was neither published nor the
subject of federal statutory copyright. From this predicate, the
Richlin heirs weave together a string of copyright truisms
culled principally from Batjac Productions Inc. v. Goodtimes
Home Video Corp., 160 F.3d 1223 (9th Cir. 1998), Stewart v.
Abend, 495 U.S. 207 (1990), and Selznick v. Turner Enter-
tainment Co., 990 F. Supp. 1180, 1185 (C.D. Cal. 1997), to

recognition of his writing, directing and producing an extraordinary body
of work for the screen,” such as The Pink Panther series and Breakfast at
Tiffany’s.
   11
      All parties agree, at least for purposes of summary judgment and
appeal, that the Treatment was incorporated into the Motion Picture.
Those copyrightable elements of the Treatment that were not incorporated
into the Motion Picture retained their common law copyright protection
because they were not published, and received statutory copyright protec-
tion with the enactment of the 1976 Act. See 17 U.S.C. § 303(a) (1976);
3 NIMMER § 9.09[A]. The questions of whether any such copyrightable ele-
ments that were not incorporated into the Motion Picture exist, and if so,
what they might be and whether they constitute a copyrightable “work,”
are not before us on this appeal.
7246            RICHLIN v. METRO-GOLDWYN-MAYER
theorize that the Treatment achieved statutory copyright pro-
tection when the Motion Picture was published with notice in
1963. They further argue that because Richlin predeceased the
vesting of the statutory renewal rights in the Treatment, those
renewal rights reverted to the Richlin heirs. When MGM
renewed the statutory copyright in the Motion Picture, this
renewed the Treatment’s statutory copyright on behalf of the
Richlin heirs.12 And, because the Motion Picture incorporated
the Treatment, the Richlin heirs are now co-owners of the
Motion Picture’s copyright.

   [9] Our analysis begins with an assessment of exactly what
rights Richlin did and did not own when he assigned all rights
in the Treatment to Mirisch on May 24, 1962. The original
copyright in the Motion Picture is governed by the 1909 Act
because the Treatment and the Motion Picture were created
before January 1, 1978, when the Copyright Act of 1976
(“1976 Act”) became effective. 17 U.S.C. § 304 (1976). The
copyright was renewed in 1991, after the effective date of the
1976 Act. Thus, to analyze questions arising from events that
occurred before January 1, 1978, such as who is the author of
the Treatment, the 1909 Act applies; for events that occurred
after that date, such as registration of the renewal copyright,
the 1976 Act applies. See 1 NIMMER OV-7 (“In determining
the corpus of law that governs a particular situation, the guid-
ing principle should be to apply the law in effect when the
infringement (or other activity), upon which suit is based,
arises.”).

   [10] Unlike the 1976 Act, the 1909 Act recognized a dis-
tinction between state (or common law) and federal copyright
protection. Batjac, 160 F.3d at 1226. Unpublished works were
protected by state common law or statute, while works pub-
  12
    According to the Richlin heirs, because Edwards lived to the renewal
term, MGM retained the right to renew the supposed statutory copyright
in the Treatment, even though Richlin’s interest in the Treatment had
reverted to his heirs.
                RICHLIN v. METRO-GOLDWYN-MAYER                    7247
lished in accordance with the statutory formalities received
federal statutory protection. Id. State common law protection
—which afforded only rights of first publication and transf-
erability of ownership—commenced when the work was cre-
ated and ended when the work was published. See 1 NIMMER
§ 2.02. Once published, the work would obtain federal statu-
tory protection, as long as it was published with proper notice.
17 U.S.C. §§ 10, 19 (1909). The duration of statutory copy-
right was twenty-eight years, with the option to renew for
another twenty-eight years. Id. § 24.

   [11] Because the Treatment was not published at the time
of the Assignment, Richlin’s and Edwards’s property interest
in it is governed by California law at the time of transfer.
Wheaton v. Peters, 33 U.S. 591, 658 (1834) (“When . . . a
common law right is asserted, we must look to the state in
which the controversy originated.”). In California, “the basic
principles governing ‘common law’ copyright have been cod-
ified in Civil Code section 980 et seq.” Zachary v. W. Publ’g
Co., 75 Cal. App. 3d 911, 918 (1977). When Richlin and
Edwards submitted the Treatment to Mirisch, it was the sub-
ject of California state law (otherwise known as “common
law”) copyright protection. As coauthors, in the absence of a
contrary agreement, they were joint owners of the Treatment.
CAL. CIV. CODE § 981(a) (1949). Pursuant to former California
Civil Code § 980 et seq., they had the right “to exclusively
possess it, use it, and transfer or otherwise dispose of it.” 13
WITKIN SUMMARY OF CAL. LAW (10th ed. 2005) Personal Prop-
erty, § 46; see also Carpenter Found. v. Oakes, 26 Cal. App.
3d 784, 793 (1972).

  [12] California common law copyright provided for two
key mechanisms to divest the copyright owner of his
copyright—publication and transfer. Once the copyright
owner published his work, it lost all common law copyright
protection.13 See Carpenter, 26 Cal. App. 3d at 793 (“[I]f the
  13
   If the owner of a common law copyright published the work without
complying with federal statutory requirements, it would enter the public
domain. Abend, 495 U.S. at 233.
7248          RICHLIN v. METRO-GOLDWYN-MAYER
owner publishes the composition, it may be used by any per-
son . . . .”); CAL. CIV. CODE § 983(a) (1949). The copyright
owner could also transfer his right of first publication before
the work was published. CAL. CIV. CODE § 982 (1949); Loew’s
Inc. v. Superior Court, 18 Cal. 2d 419, 421 (1941). Once the
common law copyright is transferred, however, “the trans-
feree becomes the lawful owner, unhindered by the fact that
he is not the author.” Carpenter, 26 Cal. App. 3d at 794-95.

   [13] It is undisputed that the Treatment was unpublished
and not the subject of federal statutory copyright protection
when Richlin and Edwards transferred it to Mirisch. The
transfer of that state common law right neither invested the
Treatment with statutory copyright protection nor divested the
work of its common law copyright protection. The signifi-
cance of the transfer, however, is that Mirisch became the
owner of the common law copyright in the Treatment. See id.
In 1963, Mirisch published the Motion Picture with notice,
thus securing federal statutory protection for the Motion Pic-
ture.

   [14] Acknowledging that the Treatment was unpublished
until its copyrightable elements were published by virtue of
the release and distribution of the Motion Picture in 1963 as
components thereof, the Richlin heirs argue, in misplaced reli-
ance upon our decision in Batjac, that the 1991 renewal of the
Motion Picture effected a renewal of the unpublished
Treatment’s—now statutory—copyright. In Batjac, James
Edward Grant wrote an original screenplay entitled “McLin-
tock!” and almost immediately assigned all rights in the
unpublished screenplay to Batjac, who incorporated the
screenplay into the motion picture by the same name. Batjac,
160 F.3d at 1225. The motion picture was released to the gen-
eral public and received federal statutory copyright protection
in 1963. Id. Batjac failed to renew the copyright in the motion
picture, which fell into the public domain in 1991. Id. After
GoodTimes Home Video Corp. (“GoodTimes”) began pro-
ducing and selling videocassettes of the motion picture, Bat-
               RICHLIN v. METRO-GOLDWYN-MAYER               7249
jac sought copyright registration for two intermediate drafts of
the screenplay, and then brought suit against GoodTimes for
copyright infringement. Id. Batjac’s suit was brought to a halt
when the Copyright Office rejected Batjac’s application to
copyright the portions of the screenplay that were incorpo-
rated into the motion picture, on the ground that the motion
picture—and all of its component parts—had fallen into the
public domain. Id. On Batjac’s challenge to this ruling, we
deferred to the Copyright Office’s interpretation of the 1909
Act and held that the “screenplay was copyrightable and is a
component of the motion picture to the extent it was incorpo-
rated into the film. As such, it fell into the public domain with
the motion picture.” Id. at 1235 (citing 17 U.S.C. § 3 (1909)
(“The copyright provided by this title shall protect all the
copyrightable component parts of the work copyrighted
. . . .”)); see also id. at 1233 (“[A]n unpublished screenplay
protected by common law is published by a motion picture to
the extent that it is incorporated.”); Shoptalk, Ltd. v.
Concorde-New Horizons Corp., 168 F.3d 586, 591, 592 (2d
Cir. 1999) (“We conclude . . . that if a previously unpublished
screenplay is embodied in a motion picture, so much of the
screenplay as is disclosed in the motion picture is published
when the motion picture is published.”); Classic Film
Museum, Inc. v. Warner Bros., Inc., 597 F.2d 13, 14-15 (1st
Cir. 1979) (holding that when the statutory copyright to a
motion picture fell into the public domain, so too did any
common law copyright in the motion picture’s component
parts, such as the screenplay); 1 NIMMER § 4.12[A] (“Because
a derivative work by definition to some extent incorporates a
copy of the pre-existing work, publication of the former nec-
essarily constitutes publication of the copied portion of the
latter.”).

   [15] Under Batjac, publication of the Motion Picture pub-
lished those elements of the Treatment incorporated into the
Motion Picture, see 17 U.S.C. § 3 (1909), and thus the Motion
Picture’s federal statutory copyright protection extended to
those copyrightable elements of the Treatment that were pub-
7250           RICHLIN v. METRO-GOLDWYN-MAYER
lished as components of the Motion Picture; however, this did
not constitute publication of the Treatment “as such”—i.e., as
a work standing alone. We have held that courts should gener-
ally defer to the Register of Copyright’s (“Register”) interpre-
tation of the copyright statutes, as “ ‘[t]he Register has the
authority to interpret the copyright laws and . . . its interpreta-
tions are entitled to judicial deference if reasonable.’ ” Batjac,
160 F.3d at 1230 (quoting Marascalco v. Fantasy, Inc., 953
F.2d 469, 473 (9th Cir. 1991)). Accordingly, in Batjac we
adopted the Register’s view that publication of the screenplay,
or here, the Treatment, did not publish the Treatment as an
independent work, but just those portions incorporated into
the published work. We deferred to the Register’s reliance on
the Compendium of Copyright Office Practices, which gov-
erned the Register’s practices under the 1909 Act. The Com-
pendium provides:

    Publication of a portion of a work does not necessar-
    ily mean that the work as a whole has been pub-
    lished.

    Examples:

    (1) Publication of a detailed plot summary of a
    play does not constitute publication of the play as a
    whole.

    (2) Publication of a movie version of an unpub-
    lished story does not constitute publication of the
    story as such.

Batjac, 160 F.3d at 1230 (quoting Compendium I, COMPENDIUM
OF COPYRIGHT OFFICE PRACTICES § 3.1.1 IV(a)). The Compen-
dium makes clear that, by virtue of the publication of the
Motion Picture, the Treatment “as such” did not become the
subject of statutory copyright. Rather, only those elements of
the Treatment that were incorporated into the Motion Picture
were published, and they were statutorily protected as compo-
                 RICHLIN v. METRO-GOLDWYN-MAYER                     7251
nents of the Motion Picture, not as an independent “work.”
Thus, we reject the Richlin heirs’ contention that publication
of the Motion Picture with notice invested the Treatment with
a statutory copyright.14

   The Richlin heirs contend that this reading of Batjac is
inconsistent with the Supreme Court’s decision in Stewart v.
Abend. There, Cornell Woolrich authored a short story enti-
tled “It Had to Be Murder,” which was published as a collec-
tive work with other short stories in Dime Detective
Magazine (“Dime Detective”) in 1942. Abend, 495 U.S. at
211. Woolrich assigned to Dime Detective only his right to
publication, retaining all other rights. Id. When the magazine
was published, the magazine’s blanket copyright notice
secured federal statutory copyright for the separate and inde-
pendent works it contained, including Woolrich’s story. Id. In
1945, Woolrich assigned to a producer the federal statutory
right to make a motion picture version of “It Had to Be Mur-
der,” and also agreed to renew the copyright in the story and
to assign the same motion picture rights to the producer at the
appropriate time. Id. at 212. The producer subsequently
assigned his rights to Jimmy Stewart and Alfred Hitchcock’s
production company, which developed “It Had to Be Murder”
into the motion picture Rear Window. Id. Woolrich died
before the renewal term commenced. Id. at 213. The executor
of Woolrich’s estate then renewed the copyright in the story
and assigned it to Abend, who, years later, sued Stewart,
Hitchock, MCA Inc., and Universal Film Exchanges for
infringement of the right to distribute Rear Window during the
story’s renewal term of copyright. Id. at 212-13. The Supreme
Court held that “if the author dies before the renewal period,
then the assignee may continue to use the original work only
  14
    Although the copyright in the Motion Picture “protect[ed] all the
copyrightable component parts of the work,” 17 U.S.C. § 3 (1909), that is
not the same as securing a copyright in those component parts. Richlin and
Edwards would have had to publish the Treatment itself with notice to
secure a copyright in that “work” under the 1909 Act.
7252            RICHLIN v. METRO-GOLDWYN-MAYER
if the author’s successor transfers the renewal rights to the
assignee.” Id. at 221; see also id. at 219 (“[W]hen an author
dies before the renewal period arrives, his executor is entitled
to the renewal rights, even though the author previously
assigned his renewal rights to another party.”); id. at 219-20
(“The right of renewal is contingent. It does not vest until the
end [of the original term.]” (quoting 5 LEGISLATIVE HISTORY OF
THE 1909 COPYRIGHT ACT, Part K, p. 77 (E. Brylawski & A.
Goldman eds. 1976) (statement of Mr. Hale))). Therefore,
because Woolrich was not alive at the commencement of the
renewal term, the renewal term of copyright did not vest in
him, and his prevesting transfer was null and void. Abend, the
assignee of the executor of Woolrich’s estate, was the rightful
owner of the renewal term of copyright in the story “It Had
to Be Murder.” Id. at 235-36.

   Richlin died in 1990. Had the Treatment become the sub-
ject of statutory copyright as a separate and independent
work, its renewal term would not commence until 1991.
According to the Richlin heirs, because Richlin, like Wool-
rich, died before the right to renew the copyright vested, the
right to renew the copyright in the Treatment reverted to them.15
The disconnect in this theory is that, unlike the story “It Had
to Be Murder,” an independent work, the Treatment was
never the subject of federal copyright protection as an inde-
pendent work. Because it never was invested with statutory
copyright protection, there was no right to renew and, there-
fore, no renewal right to revert to the Richlin heirs.

   [16] Indeed, the Copyright Office has rejected the Richlin
heirs’ theory that previously unpublished components of a
motion picture receive independent statutory copyright pro-
tection by virtue of incorporation into a motion picture that
itself becomes the subject of federal statutory copyright pro-
  15
    Under this theory, during the supposed first term of copyright, the
Richlin heirs would have had no interest because Richlin was free to
assign, and did assign, all rights to Mirisch.
              RICHLIN v. METRO-GOLDWYN-MAYER                  7253
tection. In Husbands, the Copyright Office Board of Appeals
(“BOA”) expressly ruled that an unpublished underlying work
that is incorporated into a statutorily copyrighted motion pic-
ture does not receive a statutory copyright independent of the
motion picture’s copyright. Husbands, Copyright Office
Board of Appeals Letter, Control No. 10-600-754-2(C), at 6
(May 14, 2002), available at http://www.ipmall.info/hosted_
resources/CopyrightAppeals. There, John Cassavetes authored
a screenplay, but did not secure statutory copyright in the
work. Id. at 1. He transferred “the rights” to Faces Music Inc.,
which incorporated the screenplay into the motion picture,
Husbands. The motion picture received federal statutory
copyright protection in 1970. Id. at 2. In 1998, when it came
time to renew the motion picture’s copyright for its second
term, Cassavetes’s heirs filed two renewal copyright registra-
tions, one for the screenplay and one for the motion picture.
Id. at 1. The Copyright Office issued the renewal registration
in the motion picture, but denied the application for renewal
of copyright in the screenplay. Id. The Cassavetes heirs
appealed to the BOA, making the identical arguments as the
Richlin heirs.

   The BOA upheld the Copyright Office’s rejection of the
heirs’ application for a renewal copyright interest in the
screenplay, reasoning:

       The Copyright Office considered a motion picture
    to be a unified work of authorship for purposes of
    registration under the 1909 law. The Office’s Com-
    pendium I (1973) described a motion picture as “or-
    dinarily . . . embod[ying] a large number of
    contributions, including those of the author of the
    story, author of the screenplay, director, editor, cam-
    eraman, individual producer, etc. These persons are
    not regarded as the ‘author’ of the film in the copy-
    right sense. Compendium I further states that most
    motion pictures were works made for hire, with the
    production company’s [sic] being the employer in
7254           RICHLIN v. METRO-GOLDWYN-MAYER
    most cases. The Office’s understanding of motion
    picture authorship . . . as consisting of contributions
    or parts, each of which is meant to be joined to other
    contributions or parts, in order to produce an inte-
    grated entity underlies this understanding.

    ....

    The failure of the screenplay author . . . to have
    reserved via registration the copyright in the unpub-
    lished version of the screenplay . . . , thus rendering
    the screenplay’s copyright for purposes of the public
    registration record separate and apart from the copy-
    right in the motion picture, means that the Office,
    viewing the motion picture as an integrated entity,
    cannot now insert into the public record a claim to
    renewal rights owned by a party different from the
    owner of record of the rights in the integrated entity,
    i.e., in the motion picture as a whole.

Id. at 4, 6 (citations omitted).

   Even absent the principle of deference to the views of the
Copyright Office, we would find the BOA’s analysis persua-
sive. A motion picture is a work to which many contribute;
however, those contributions ultimately merge to create a uni-
tary whole. As one district court explained, “it is impossible
to cleave the story, screenplay and musical score of a motion
picture film from the film itself.” Classic Film Museum, Inc.
v. Warner Bros., Inc., 453 F. Supp. 852, 855-56 (D. Me.
1978). Though publication of a motion picture with notice
secures federal statutory copyright protection for all of its
component parts, see 17 U.S.C. § 3 (1909), that does not
mean that the component parts necessarily each secure an
independent federal statutory copyright. The component parts
may or may not be copyrightable; they may or may not be the
subject of an independent statutory copyright when they are
incorporated into the motion picture. As Abend itself demon-
               RICHLIN v. METRO-GOLDWYN-MAYER               7255
strates, the author of a work at common law must secure a
federal copyright for that work for the right to renew to vest
in either him or his heirs. The statutory copyright of a motion
picture precludes the public from copying or otherwise
infringing upon the statutory rights in the motion picture,
including its component parts. However, when Mirisch
secured federal statutory copyright for the Motion Picture, it
did not also secure a federal statutory copyright for the Treat-
ment. Assuming the Treatment is a copyrightable work,
Richlin and Edwards simply failed to secure federal copyright
for it.

   [17] The Richlin heirs turn to Selznick v. Turner Entertain-
ment Co. to argue that when the original term of copyright in
the Motion Picture was renewed, the statutory copyright in the
Treatment was also renewed. The entire reading audience by
now will know how to resolve this contention: There was no
statutory copyright in the Treatment to renew; therefore,
renewal of the Motion Picture’s copyright did nothing to
affect the Treatment’s copyright status. In Selznick, the plain-
tiff and defendants were undisputed co-owners of a federal
statutory copyright in the classic motion picture Gone With
the Wind. The defendants filed a renewal copyright registra-
tion in their names only, and claimed that this renewal eradi-
cated the plaintiff’s interest in the copyright. Selznick, 990 F.
Supp. at 1186. The district court rejected this argument, ruling
that “[i]t is well-established that the co-owner claiming the
renewal takes legal title to the renewal copyright as construc-
tive trustee on behalf of the non-renewing co-owner.” Id. (cit-
ing Pye v. Mitchell, 574 F.2d 476, 480 (9th Cir. 1978)).

   Therefore, the Richlin heirs’ reliance on Selznick necessar-
ily returns us to their flawed premise that Richlin coauthored
the Motion Picture, and thereby became a co-owner of the
Motion Picture’s statutory copyright. Unlike in Selznick, how-
ever, Richlin was not a coauthor of the Motion Picture. More-
over, the Richlin heirs have wholly failed to demonstrate how
the Motion Picture’s incorporation of the Treatment invested
7256          RICHLIN v. METRO-GOLDWYN-MAYER
in them an ownership interest in the Motion Picture’s renewal
copyright term. Although the Richlin heirs are correct that,
under Batjac, publication of the Motion Picture also published
those copyrightable elements of the Treatment incorporated
into the Motion Picture, it is a nonsequitur to conclude that
the Richlin heirs thereby gained a statutory copyright in the
Treatment or the Motion Picture. As MGM points out, the
only way on these facts for Richlin to be a co-owner of the
copyright in the Motion Picture is if he had been a coauthor.
Richlin, however, did not coauthor the Motion Picture. There-
fore, Selznick’s holding that a joint owner who renews a copy-
right acts as a constructive trustee for the other joint owners
is inapposite.

   [18] In the end, the Richlin heirs ask us to consider one
question: “For what reason should Richlin’s heirs be treated
any differently than the heirs of any other author?” The
answer is clear: Richlin failed to secure federal statutory
copyright protection for the Treatment. Therefore, the Treat-
ment as such was never invested with statutory copyright, and
a right to renew the original term of statutory copyright nei-
ther vested in Richlin nor reverted to his heirs. Because
Richlin neither co-owned nor coauthored the Motion Picture,
neither he nor his heirs have any interest in its copyright.

                   IV.   CONCLUSION

  For the foregoing reasons, we affirm the district court’s
decision.

  AFFIRMED.